Exhibit 10.2

 

Award No.:

TESARO, INC.

2015 Non-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN


RESTRICTED Stock Unit Agreement

COVER SHEET

 

TESARO, Inc., a Delaware corporation (the “Company”), hereby grants restricted
stock units (the “RSUs”) relating to shares of its common stock, par value
$0.0001 per share (the “Stock”), to the individual named below, subject to the
vesting conditions set forth below.  The terms and conditions of the RSUs are
set forth in this cover sheet and in the attachment (collectively, the
“Agreement”) and in the Company’s 2015 Non-Employee Director Stock Incentive
Plan (as it may be amended from time to time, the “Plan”).

 

Grant Date:

 

 

 

Name of Grantee:

 

 

 

Number of Shares of Stock Covered by the RSUs:

 

 

 

Purchase Price per Share of Stock

 

$0.0001 per share

 

Vesting Schedule:

 

 



 

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the Plan.

 

 

Grantee:

 

 

Date:

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 

 

 

(Signature)

 

 

 

 

 

Name:

 

 

 

 

 



--------------------------------------------------------------------------------

 



 

Title:

 

 

 

 

 

 

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

 



TESARO, INC.

2015 Non-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN


RESTRICTED Stock Unit Agreement


Restricted Stock Units

This Agreement evidences an award of RSUs in the number set forth on the cover
sheet and subject to the terms and conditions set forth in the Agreement and the
Plan.  The Purchase Price is deemed paid by your prior or future Service to the
Company.  

Vesting

Your RSUs shall vest in accordance with the Vesting Schedule shown on the cover
sheet of this Agreement, provided you continue in Service through the applicable
Vesting Date(s).  Fractional shares shall be rounded to the nearest whole share
but, if applicable, shall be rounded up or down on the last applicable Vesting
Date so that you are eligible to vest in the total number of shares of Stock
covered by your RSUs; provided, that, in no event may you vest in more than the
number of shares of Stock covered by your RSUs, as set forth on the cover sheet
of this Agreement.

No additional portion of your RSUs shall vest after your Service has terminated
for any reason.

Forfeiture of Unvested RSUs

Unless the termination of your Service triggers accelerated vesting or other
treatment of your RSUs pursuant to the terms of this Agreement, the Plan, a
written agreement between you and the Company or an Affiliate, or a written
program or policy of the Company or an Affiliate otherwise applicable to you,
you will immediately and automatically forfeit to the Company all of your
unvested RSUs in the event your Service terminates for any reason.

   

Delivery of Stock

Delivery of the shares of Stock represented by your vested RSUs shall be made as
soon as practicable after the date on which your RSUs vest and, in any event, by
no later than March 15th of the calendar year following the calendar year in
which your RSUs vest.

Evidence of Issuance

The issuance of the shares of Stock with respect to the RSUs shall be evidenced
in such a manner as the Company, in its discretion, deems appropriate,
including, without limitation, by (i) book-entry or direct registration
(including transaction advices) or (ii) issuance of one or more share
certificates.

Withholding

You agree as a condition of this Agreement that you will make acceptable
arrangements to pay any withholding or other taxes that may be due relating to
the RSUs or the issuance of shares of Stock with respect to the RSUs. 

You agree that the Company or any Affiliate shall be entitled to use whatever
method it may deem appropriate to recover such taxes.  You further agree that
the Company or any Affiliate may, as it reasonably considers necessary, amend or
vary this Agreement to facilitate such recovery of taxes.



--------------------------------------------------------------------------------

 



Transfer of RSUs

 

Your RSUs may not be sold, assigned, transferred, pledged, hypothecated, or
otherwise encumbered, whether by operation of law or otherwise, nor may the RSUs
be made subject to execution, attachment, or similar process.  If you attempt to
do any of these things, you will immediately and automatically forfeit your
RSUs.

Trading Restrictions

 

 

 

 

If you are subject to any Company “blackout” policy or other trading restriction
imposed by the Company (a “Trading Restriction Period”) on the date a
distribution would otherwise be made pursuant to this Agreement, such
distribution shall instead be made as of the earlier of (i) the first date you
are not subject to any such policy or restriction and (ii) March 15th of the
calendar year following the calendar year in which your RSUs vest.  For purposes
of this provision, you acknowledge that you may be subject to a Trading
Restriction Period for any reason that the Company determines appropriate,
including a Trading Restriction Period generally applicable to service providers
or groups of service providers.

Retention Rights

This Agreement and the RSUs evidenced by this Agreement do not give you the
right to expectation of Service with, or to continue in the Service of, the
Company or any Affiliate.  The Company or any Affiliate, as applicable, or their
applicable stockholders reserve the right to terminate your Service relationship
with the Company or an Affiliate at any time and for any reason.

Stockholder Rights

You have no rights as a stockholder with respect to the RSUs unless and until
shares of Stock relating to the RSUs have been issued to you and either a
certificate evidencing your Stock has been issued or an appropriate entry has
been made on the Company’s books.  No adjustments to the shares of Stock
relating to the RSUs shall be made for dividends, distributions, or other rights
on or with respect to the Stock generally if the applicable record date for any
such dividend, distribution, or right occurs before your certificate is issued
(or an appropriate book entry is made), except as described in the Plan. 

Clawback

The RSUs are subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company or Affiliate “clawback”
or recoupment policy or Applicable Laws that require the mandatory repayment by
you to the Company of compensation paid by the Company to you in the event that
you fail to comply with, or violate, the terms or requirements of such policy or
Applicable Laws.

 



--------------------------------------------------------------------------------

 



Adjustments

In the event the number of outstanding shares of Stock is increased or decreased
or the shares of Stock are changed into or exchanged for a different number of
shares or kind of Capital Stock or other securities of the Company on account of
any recapitalization, reclassification, stock split, reverse stock split,
spin-off, combination of stock, exchange of stock, stock dividend or other
distribution payable in capital stock, or other increase or decrease in shares
of Stock effected without receipt of consideration by the Company, the number of
shares of Stock relating to the RSUs shall be adjusted pursuant to the
Plan.  Your RSUs shall be subject to the terms of any applicable agreement of
merger, liquidation, or reorganization in the event the Company is subject to
such corporate activity, consistent with Article 14 of the Plan.

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of Delaware,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

The Plan


The text of the Plan is incorporated into this Agreement by reference.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the RSUs.  Any prior agreements, commitments, or
negotiations concerning the RSUs are superseded.

Certain capitalized terms used in this Agreement are defined in the Plan and
have the meanings set forth in the Plan.

Disclaimer of Rights

The grant of RSUs under this Agreement will in no way be interpreted to require
the Company to transfer any amounts to a third-party trustee or otherwise hold
any amounts in trust or escrow for payment to you. You will have no rights under
this Agreement or the Plan other than those of a general unsecured creditor of
the Company.  RSUs represent unfunded and unsecured obligations of the Company,
subject to the terms and conditions of the Plan and this Agreement.  

Data Privacy

In order to administer the Plan, the Company may process personal data about
you.  Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

By accepting the RSUs, you give explicit consent to the Company to process any
such personal data.  You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.



--------------------------------------------------------------------------------

 



Consent to Electronic Delivery

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting the RSUs, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.  If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies.  Please contact the Company’s Secretary to request paper copies of these
documents.

Code Section 409A

The Agreement is intended to be exempt from or, to the extent subject thereto,
to comply with Section 409A of the Code (“Section 409A”), and, accordingly, to
the maximum extent permitted, the Agreement will be interpreted and administered
to be exempt from or in compliance with Section 409A.  Each installment of RSUs
that vest under this Agreement (if there is more than one installment) will be
considered one of a series of separate payments for purposes of Section
409A.  Any payments described in the Agreement that are due within the
Short-Term Deferral Period will not be treated as deferred compensation unless
Applicable Laws require otherwise.  To the extent required to avoid accelerated
taxation and tax penalties under Section 409A, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to the Agreement
during the six (6)-month period immediately following the Grantee’s Separation
from Service will instead be paid on the first payroll date after the six
(6)-month anniversary of the Grantee’s Separation from Service (or the Grantee’s
death, if earlier).

Furthermore, notwithstanding anything in the Agreement to the contrary, in the
event the RSUs are characterized as deferred compensation under Section 409A,
and pursuant to which settlement and delivery of shares of Stock relating to the
RSUs is triggered based on a Change in Control, in no event will a Change in
Control be deemed to have occurred for purposes of such settlement and delivery
of shares of Stock if the transaction is not also a “change in the ownership or
effective control of” the Company or “a change in the ownership of a substantial
portion of the assets of” the Company as determined under Treasury Regulation
Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).  If the RSUs are characterized as deferred compensation under
Section 409A and are not settled and delivered on account of the provision of
the preceding sentence, the settlement and delivery shall occur on the next
succeeding settlement and delivery triggering event that is a permissible
triggering event under Section 409A.  No provision of this paragraph shall in
any way affect the determination of a Change in Control for purposes of vesting
of RSUs that are characterized as deferred compensation under Section 409A.

Notwithstanding the foregoing, neither the Company nor the Board or Committee
will have any obligation to take any action to prevent the assessment of any
excise tax or penalty on any Grantee under Section 409A, and neither the Company
or an Affiliate nor the Board or the Committee will have any liability to any
Grantee for such tax or penalty.

By accepting this Agreement, you agree to all of
the terms and conditions described above and in the Plan.

 



--------------------------------------------------------------------------------